PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Anderson et al.
Application No. 15/992,540
Filed: May 30, 2018
For: MICRO-COIL WRISTBAND

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 18, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of January 16, 2020, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) were filed.  Accordingly, the application became abandoned on April 17, 2020.  A Notice of Abandonment was mailed November 23, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Notice of Appeal with fee of $420, (2) the petition fee of $1050, and (3)a proper statement of unintentional delay. 

The two-month period for filing an appeal brief under 37 CFR 41.37 (accompanied by the fee required by 37 CFR 41.20(b)), runs from the date of this decision.

This application is being referred to Technology Center Art Unit 2868 to await the filing of an appeal brief or for such other appropriate reply as may be submitted to continue prosecution of the application.


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status of the processing of the application should be directed to TC 2800 at (571) 272-2800.



	
/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions